                                                   Phillip J. Haberthur
                                                   805 Broadway Street        T: (360) 816-2520
                                                   Suite 1000                 T: (503) 283-3393
                                                   PO Box 1086                F: (360) 816-2521
                                                   Vancouver, WA 98666        E: philh@landerholm.com




                                                                                   December 8, 2020

VIA ELECTRONIC FILING

US Bankruptcy Court
District of Oregon
1050 SW 6th Ave #700
Portland, OR 97204

 Re:      In Re Orland, Ltd.
          U.S. Bankruptcy Court for the District of Oregon Case No. 20-03113
          Removed from Multnomah County Circuit Court Case No. 16cv23150

Dear Clerk:

A Notice of Removal to Federal Bankruptcy Court was filed by Orland, Ltd. (“Debtor”) on
December 6, 2020 in the U.S. Bankruptcy Court for the District of Oregon Adversary Case No.
20-03113.

The following is a list of parties, addresses, and their associating attorneys.

 Party                            Address                        Attorney of Record with
                                                                 Multnomah County Circuit
                                                                 Court Case No. 16cv23150
 Cerner Middle East Limited       2800 Rockcreek Parkway,        Garrett S. Garfield
                                  Kansas City, Missouri          OSB No. 093634
                                  64117                          Holland & Knight LLP
                                                                 111 SW 5th Ave Ste 2300
                                                                 Portland, OR 97204-3626
                                                                 P: (503) 243-2300
                                                                 garrett.garfield@hklaw.com

                                                                 Warren E. Gluck
                                                                 (Admitted to OR Pro Hac Vice)
                                                                 Holland & Knight LLP
                                                                 31 West 52nd Street, 12th Floor
                                                                 New York, NY 10019
                                                                 Warren.Gluck@hklaw.com

 Belbadi Enterprises, LLC         PO Box 27330                   Bradley W. Andersen
                                  Al Khaldiya, Aread 3           OSB No. 901943
                                  Abu Dhabi, U.A.E.              Phillip J. Haberthur

                                       www.landerholm.com


                         Case 20-03113-tmr        Doc 3     Filed 12/08/20
US Bankruptcy Court
Re:    District of Oregon Case No. 20-03113
December 8, 2020
Page 2


                                                                                       OSB No. 145984
                                                                                       Landerholm, P.S.
                                                                                       805 Broadway Street, Suite 1000
                                                                                       PO Box 1086
                                                                                       Vancouver, WA 98665
                                                                                       P: (360) 696-3312
                                                                                       Brad.andersen@landerholm.com
                                                                                       philh@landerholm.com

 Orland, Ltd.                                 4110     SE    Hawthorne Bradley W. Andersen
                                              Boulevard, Suite 247, OSB No. 901943
                                              Portland, Oregon 97214   Phillip J. Haberthur
                                                                       OSB No. 145984
                                                                       Landerholm, P.S.
                                                                       805 Broadway Street, Suite 1000
                                                                       PO Box 1086
                                                                       Vancouver, WA 98665
                                                                       P: (360) 696-3312
                                                                       Brad.andersen@landerholm.com
                                                                       philh@landerholm.com


Gary Grenley, Paul Trinchero, and Foster Garvey PC are no longer associated with counsel for
Belbadi Enterprises, LLC and Orland, Ltd. Counsel will be filing a Notice of Withdraw in the State
Court.

Let us know if you have any questions or concerns.

Sincerely,

LANDERHOLM, P.S.




PHILLIP J. HABERTHUR
Attorney at Law
PJH/had
ORLL01-000001 - Letter to Bankruptcy Court regarding Parties and their addresses(5153107.1)




                                  Case 20-03113-tmr                 Doc 3        Filed 12/08/20
